                    Case 3:18-cv-06474 Document 1 Filed 10/23/18 Page 1 of 9




 1   ALEX G. TSE (CABN ts2348)
     United States Attorney
 2
     BARBARA J. VALLTERE (DCBN 4393s3)
 a
 J   Chief, Criminal Division

 4   GREGG W. LOWDER (CABN 107864)
     Assistant United States Attorney
 5
            450 Golden Gate Avenue, Box 36055
 6          San Francisco, Califo rnia 9 4102-3 49 5
            Telephone: (415) 436-7044
 7          FAX: (41s) 436-7234
            Gregg.Lowder@usdoj. gov
 8
     Attorneys for United States of America
 9
                                       UNITED STATES DISTzuCT COURT
10
                                    NORTHERN DISTRICT OF CALIFORNIA
11
                                           SAN FRANCISCO DIVISION
t2

13   UNITED STATES OF AMERICA,                          ) CASE NO
                                                        )
t4          Plaintiff,                                  )
                                                        ) COMPLAINT FOR          CIVIL FORFEITURE
15      V                                               )
                                                        )
t6   One 1980 CESSNA AIRCRAFT, MODEL                    )
     P2IO, FAA #N212SB,                                 )
t7                                                      )
            Defendant.                                  )
18                                                      )

t9                                         NATURE OF THE ACTION

20          1   .    This is a judicial in rem forfeiture action authorized by Title 21, United States Code,

2l   Section 881(a), Title 18, United States Code, Sections 981 and 983, and Title 28, United States Code,

22   Section 2461.

23          2.       This Court has jurisdiction under Title 28, United States Code, Sections $$ 1345,

24   1355(a), Title 21, United States Code, Section 881 , and Title 18, United States Code, Section 981   .




2s          3.       This action is timely filed in accordance with 18 United States Code, Section

26   e83(aX3XA).

21          4.       Venue is proper pursuant to United States Code, Sections 1355(b) and 1395 because the

28   defendant was seized in the Northern District of California and remains in this district.

     COMPLAINT FOR CIVIL     FORTEITURE                 I
     US v One 1980 Cessna Aircraft, Model P210, #N2l2SB
                   Case 3:18-cv-06474 Document 1 Filed 10/23/18 Page 2 of 9




 I                                                        PARTIES

 2          5.      Plaintiff is the United States of America.

 3          6.      The defendant is the asset listed below:

 4                       o   One 1980 CessnaP2l0 fixed-wing aircraft, serial number P21000489, Federal

 5                           Aviation Administration registration number N212SB, seized on or about Jluly 20,

 6                           2017, in Santa Rosa, California, by the Drug Enforcement Administration (Asset

 7                           ID number 17-DEA-632418), and all documents seized or associated with the

 8                           ownership and maintenance of the aircraft and compliance with federal

 9                           regulations, including maintenance logs, log books, records of maintenance,

l0                           airworthine ss certi ficates,   re   gistration and ownership records, operating

11                           handbooks, documents relating to the aircraft's modifications, weight and

t2                           balance, and records of compliance with airworthiness directives and

13                           requirements ("the defendant Cessna aircraft").

t4                                                           FACTS

15          7.      In July 2017, Australian residents Jim Soukoulis, also known as Dimitrakis Soukoulis,

t6   then52 years old (hereafter "Soukoulis"), Peter Romeo Cahtzzi, then 58 years old (hereafter "CahzzT"),

t7   and Hugh John Gorman, then 72 years old (hereafter "Gorman"), were arrested in Australia by th9

18   Australian Federal Police (hereafter "AFP") after an investigation that included surveillance and

t9 wiretaps of encrypted communications devices as authorized under Australian law. The three were
20   charged with a criminal conspiracy to import methamphetamine into Australia from the United States

2t   and with criminal money laundering.

22          8.      The specific criminal charges filed in Melbourne Magishate's Court on or about July 19,

23   2017 against them are as follows:

24                      a.   Between January 1,2017 , and July 19,2017, at Melbourne in the state of Victoria

25                           and elsewhere, they conspired with others to import a substance, the substance

26                           being a border controlled drug, namely methamphetamine, and the quantity

21                           imported being a commercial quantity, contrary to section 307.1(1) of the

28                           Australian Criminal Code 1995 (Cth) by virtue of I1.5(1) of the Criminal Code

     COMPLAINT FOR CIVL FORFEITURE                           2
     US v One 1980 Cessna Aircraft, Model P210, #N212SB
                   Case 3:18-cv-06474 Document 1 Filed 10/23/18 Page 3 of 9




 1                           1995(Cth); and

 2                      b.   Between March 28,2017, and May 2,2017, at Melboume in the state of Victoria
 a
 J                           and elsewhere, they dealt with money that was intended to become an instrument

 4                           of crime, being a Commonwealth indictable offence, and at the time of the

 5                           dealing the value of the money was $100,000 or more contrary to section 400.4(1)

 6                           of the Australian Criminal Code 1995 (Cth).

 7        9.        Charges against the three individuals named above remain pending in Australian criminal

 8   court.
                                                                                                  r
 9        10.       The AFP's investigation revealed the      following:   the three conspirators conspired and

l0   planned for Gorman, a pilot, to identify a suitable light aircraft for sale in the United States, to purchase

1l   the aircraft and modify it sufficiently to enable it with the capability to fly from the United States to

t2   Australia, to obtain a quantity of methamphetamine in the United States, to conceal the

13   methamphetamine in the aircraft, and to fly the aircraft from the United States to Australia.

t4           11.     CaluzzT's role in the criminal operation included, among other things, planning the

15   operation to export methamphetamine from the United States via a light aircraft and importing that

t6   methamphetamine into Australia via the same light aircraft, arranging financing for Gorman to purchase

t7   the defendant Cessna aircraft for that pu{pose, arranging funding for Gorman's travel expenses,

18   communicating with Gorman throughout the conspiracy, liaising between the co-conspirators, and

t9   managing Gorman's conduct in order to carry out the object of the conspiracy.

20           12.    Soukoulis's role in the criminal operation included, among other things, planning the

2I   operation to export methamphetamine from the United States via a light aircraft and importing that

22   methamphetamine into Australia via the same light aircraft, communicating with and overseeing both

23   Cal:uzzi and Gorman in their carrying out of the criminal operation, arranging financing to purchase the

24   methamphetamine, arraigning financing for Gorman to purchase the light Cessna aircraft, and

25   organizing the receipt of the methamphetamine once imported into the United States.

26           13.    hn2002, Soukoulis was convicted of importing cocaine into Australia and for that crime

27   was sentenced to 12 years in prison.

28           14.    Between January and July 2017, Gorman, Cahtzzi, and Soukoulis met on multiple

     COMPLAINT FOR CIVL      FORFEITURE                   3

     US v One 1980 Cessna Aircraft, Model P210, #N212SB
                      Case 3:18-cv-06474 Document 1 Filed 10/23/18 Page 4 of 9




 1   occasions in Australia and communicated electronically on numerous occasions. The AFP surveilled

 2   meetings and listened to electronic communications.
 a
 J           15.       Gorman owns the Australian company HJ & JM Gorman V Pty Ltd. At the time the

 4   defendant Cessna aircraft was purchased, Gorman was and had been the sole director of his company

 5   and solely in control of it.

 6           16.       In early March 2017, Gorman opened a bank account at Westpac Bank in Melton,

 7   Victoria, Australia, in the name of HJ & JM Gorman V Pty Ltd. Upon opening the account, Gorman

 8   identified himself as the sole signatory to the account.

 9           17   .    Gorman was a registered pilot in Australia and authorizedto fly single-engine and multi-

l0   engine airqaft. In early March 20).7, Gorman obtained a Class 2 Medical Certificate that was valid until

11   January 8, 2018. A Class 2 medical certificate is required to hold a private pilot's license in Australia.

I2           18.       On multiple occasions from January through Jlune 2017, Gorman traveled to the United

l3   States as a passenger on commercial     aircraft. He repeatedly met with the owner of PropJet Aviation

t4 LLC, which is a broker of aircraft     and located at the Charles   M. Schultz Sonoma County Airport,2282

15   Becker Boulevard, Santa Rosa, California, so that Gorman could purchase the defendant Cessna aircraft.

t6           lg.       On March 20,20!7,Gorman, as Director for HJ       & JM Gorman V Pty Ltd,,247

t7   Hampshire RD, Sunshine, Victoria, Australia, signed a purchase agreement to buy the defendant Cessna

18   aircraft. The price was $620,000 USD. The selling agent was PropJet Aviation, LLC. The agreement

t9   reflects a $20,000 deposit was made directly to the selling agent PropJet Aviation LLC, with the balance

20   to fund the escrow of $600,000.

2l           20.       All payments made to pay the purchase price of the defendant Cessna aircraft   came from

22   the account in the name of HJ & JM Gorman V Pty Ltdat Westpac Bank, Melton, Victoria, Australia.

23           21.       All payments from the HJ & JM Gorman V Pty Ltdat Westpac Bank originated in
24   Australia and were transferred to financial institutions in the United States, specifically to the Oklahoma

25   escrow company named AIC Title Service, LLC and to a United States bank account in the name          of
26   PropJet Aviation, LLC.

27           22.       The funds transferred from the HJ & JM Gorman V Pty Ltd bank account in Australia to

28   the United States included a $20,000 USD electronic transfer from the Australian bank to PropJet

     COMPLAINT FOR CIVI        FORFEITURE               4
     US v One 1980 Cessna Aircraft, Model P210, #N2l2SB
                   Case 3:18-cv-06474 Document 1 Filed 10/23/18 Page 5 of 9




 1   Aviation, LLC, in California and multiple payments transfemed from the Australian bank to AIC Title

 2   Service, LLC, in California totaling $600,000 USD.

 J           23.    All   the payments were made through TorFX, a foreign money exchange based in the

 4   United Kingdom specializing in international money transfers during transactions.

 5          24.      On or about May I 1,2017, escrow closed on the defendant Cessna aircraft. Title was

 6   transferred to and vested in Gorman as an individual, held in trust for Gorman as an individual by TPVX

 7   Aircraft Solutions, Inc., a trustee that holds title for foreign owners of aircraft seeking FAA registration.

 8          25.     No lien or encumbrance of any kind exists on the title of the defendant Cessna aircraft.

 9          26.     Modifications began on the defendant Cessna aircraft to prepare it for trans-Pacific

10   journey. Among other modifications, alarge Turtle-Pac fuel bladder began to be installed.

11          27.     While he was in California, Gorman engaged in at least three different hand-to-hand

t2   street drug transactions in which he acquired alarge quantity of methamphetamine. Gorman also leased

13   a self-storage unit in Windsor, California, and maintained   it continuously until his arrest.

t4           28.    On June 14,2017, agents of the U.S. Drug Enforcement Administration (DEA) executed

15   a federal search warrant on the self-storage unit leased to Gorman in Windsor,     CA. The search wanant
t6   was executed while Gorman was in Australia. In the storage unit, agents found 10 suitcases and one box

t7   containing packages of white crystalline substance weighing in gross approximately 255 kilograms. The

18   white crystalline substance was subsequently tested.

t9          29.     Once tested, the net weight of the white crystalline substance by itself was at or above

20   224,933 grams and was 80% pure methamphetamine.

2l          30.     On July 6,2017, Gorman was arrested by the AFP boarding a commercial flight in

22   Australia to return to the United States. He was immediately advised of his rights. Gorman did not

23   request a lawyer and agreed to talk to law enforcement.

24          31.     During his interview, Gorman stated that he retrieved illegal drugs on three separate dates

25   while he was in the United States and stored those drugs in suitcases in his Windsor storage unit. He

26   identified the suitcases in a photograph taken of the suitcases seized from his storage unit as being the

27   suitcases he retrieved.

28           32.     Gorman explained that the defendant Cessna aircraft was purchased specifically to

     COMPLAINT FOR CIVL        FORFEITURE                 5

     US v One 1980 Cessna Aircraft, Model P210, #N2I2SB
                     Case 3:18-cv-06474 Document 1 Filed 10/23/18 Page 6 of 9




 I   transport those drugs via the defendant Cessna aircraft out of the United States and into Australia.

 2            33.     Gorman stated that modifications were underway on the defendant Cessna aircraft to

 J   enable   it to make the long journey over the ocean, including modifying the defendant   Cessna aircraft to

 4   install alarge fuel bladder.

 5            34.     Gorman identified Soukoulis andCahtzzi as planners of the criminal operation in which

 6   he was partaking and as individuals who acted in frrtherance of carrying out that criminal plan.

 7            35.     Gorman explained that he expected alarge payment of money for smuggling the drugs

 8   out of the United States and into Australia.

 9            36.     The defendant Cessna aircraft has been seized for forfeiture by the United States,

10   pursuant to a federal seizure warrant authorized by a United State Magistrate Judge.

11             37.    Caluzzi is guilty of the charge against him in Australia of conspiring with others to

12   import the border controlled drug methamphetamine in a commercial quantity, contrary to section

13   307.1(1) of the Australian Criminal Code 1995 (Cth) by virtue of 11.5(1) of the Criminal Code 1995

t4 (cth).
15            38.     Caluzzi is guilty of the charge against him in Australia of dealing with money that was

t6   intended to become an instrument of a Commonwealth indictable offence in a value of $100,000 or

t7   more, contrary to section 400.4(1) of the Australian Criminal Code 1995 (Cth).

18            39.     Soukoulis is guilty of the charge against him in Australia of conspiring with others to

l9 import     the border controlled drug methamphetamine in a commercial quantity, contrary to section

20   307.1(1) of the Australian Criminal Code 1995 (Cth) by virtue of I1.5(1) of the Criminal Code 1995

2t   (cth).

22            40.     Soukoulis is guilty of the charge against him in Australia of dealing with money that was

23   intended to become an instrument of a Commonwealth indictable offence in a value of $100,000 or

24   more, contrary to section 400.4(1) of the Australian Criminal Code 1995 (Cth).

25            41.     Gorman is guilty of the charge against him in Australia of conspiring with others to

26   import the border controlled drug methamphetamine in a commercial quantity, contrary to section

27   307.1(1) of the Australian Criminal Code 1995 (Cth) by virtue of 11.5(l) of the Criminal Code 1995

28   (cth).

     COMPLAINT FOR CIVIL FORFEITURE                     6
     US v One 1980 Cessna Aircraft, Model P210, #N212SB
                   Case 3:18-cv-06474 Document 1 Filed 10/23/18 Page 7 of 9




 1           42.     Gorman is guilty of the charge against him in Australia of dealing with money that was

 2   intended to become an instrument of a Commonwealth indictable offence in a value of $100,000 or

 3   more, contrary to section 400.4(1) of the Australian Criminal Code 1995 (Cth).

 4                                                        VIOLATIONS
 5          43.      The United States incorporates paragraphs one throu gh 42 as though fully set forth.

 6           44.     Section 846 of Title 21 of the United States Code prohibits a person from attempting,

 7   conspiring, or agreeing to distribute, or to possess with the intent to distribute, a controlled substance,

 8   including methamphetamine.

 9           45.     Section 841 of Title 21 of the United States Code prohibits the distribution, dispenJing,

10   manufacture, or the possession with the intent to distribute, manufacture, or dispense, a controlled

11   substance, including methamphetamine.

t2           46.     Sections 953 and 963 of Title 21 of the United States Code, prohibit the attempt or

I3   conspiracy to export from the United States certain narcotic drugs, including methamphetamine.

I4          47.     Criminal penalties for violations of the above criminal sections for the quantity of

l5   methamphetamine identified in this complaint include, among other penalties, imprisonment for a period

r6   of not less than 10 years nor more than life, as per sections 841(b)(lXA) and 960(bxlXA) of Title         2l of
t7   the United States Code.

18           48.     Section 881 of Title 21 of the United States Code provides for the civil forfeiture of Title

t9   21 controlled substance offenses. Section 881(a)(a) of Title 21 of the United States Code provides for

20   the civil forfeiture of all conveyances, including aircraft, which are used or intended to be used, to

2t   transport, or in any manner to facilitate the transportation, sale, receipt, possession or concealment    of
22   controlled substances distributed, dispensed, or acquired in violation of Subchapter    l,   Chapter 13   of
23   Title 2l United States Code, which includes methamphetamine.

24           49.     Section 881(aX6) of Title 21 of the United States Code provides for the forfeiture    of
25   all money furnished, or intended to be furnished, by any person in exchange for a controlled substance

26   or listed chemical in violation of Subchapter 1, Chapter 13 of Title 21 United States Code, all proceeds

2l   traceable to such an exchange, and all money used or intended to be used to facilitate any violation       of

28   Subchapter I, Chapter 13 of Title 21 United States Code.

     COMPLAINT FOR CIVIL       FORFEITURE                 7
     US v One 1980 Cessna Aircraft, Model P210, #N2l2SB
                       Case 3:18-cv-06474 Document 1 Filed 10/23/18 Page 8 of 9




 1               50.     Section 1956(a)(2) of Title 18 of the United States Code states that any person who

 2   attempts to or does transport, transmit, or transfer funds to a place in the United States from or through a

 3   place outside the United States with the intent to promote the carrying on of a specified unlawful activity

 4   (which includes methamphetamine exportation and distribution) is punishable for a term of not more

 5   than20 years imprisonment and a fine of twice the amount of the finds involved or $500,000, whichever

 6   is greater.

 7               51.     Section 1956(h) of Title 18 of the United States Code states that any person who

 8   conspires to commit any violations of sections 1956 or 1957 shall be subject to the same penalties as any

 9   other violation of those sections.

10               52.     Section 981(a)(1) of Title 18 of the United States Code provides for the forfeiture of any

11   property, real or personal, involved in a transaction, or attempted transaction, in violation of Section

t2   1956 or 1957 , or any property traceable to such property, and any property that constitutes or is derived

l3   from proceeds traceable to such violation.

t4               53.    In light of the foregoing, the defendant Cessna aircraft listed herein is subject to judicial

15   forfeiture.
                                                       {<{<{<**
16

I7               WHEREFORE, plaintiff United States of America requests that due process issue to enforce the

18   forfeiture of the defendant Cessna aircraft; that notice be given to all interested parties to appear and

I9 show cause why forfeiture should not be decreed;               that judgment of forfeiture be entered; that the Court

20   enter   a   judgment forfeiting the defendant Cessna aircraft; and that the United States be awarded such

2I   other relief as may be proper and just.

22   DATED: October         23,2018                                           Respectfully submitted,

23                                                                                   G. TSE
                                                                                     States
24

25
                                                                          t
26
                                                                                               States Attorney
27

28

     COMPLAINT FOR CIVL FORFEITURE                          8

     US v One 1980 Cessna Aircraft, Model P210, #N212SB
                   Case 3:18-cv-06474 Document 1 Filed 10/23/18 Page 9 of 9




 I                                                VERIFICATION
 2          I, Ryan Sibbald, state as follows:

 3           1.     I am a Special Agent with the Drug Enforcement Administration. I am a case agent

 4   assigned to this case. As such, I am familiar with the facts and the investigation leading to the   filing of

 5   this Complaint for Forfeiture.

 6          2.      I have read the Complaint and believe the allegations contained in it to be true.
                                            rfi     ,r        ,r   {<     {<
 7

 8          I declare under penalty of perjury that the foregoing is true and correct. Executed this 23rd day

 9   of October,2018, in San Francisco, Califomia

10

11
                                                                        ANS
t2                                                                  Special Agent
                                                                    Drug Enforcement Administration
13

t4
15

t6
t7

l8
t9

20

2l
22

23

24

25

26

27

28

     COMPLAINT FOR CIVIL FORFEITURE                       9
     US v One 1980 Cessna Aircraft, Model P210, #N212SB
JS-cAND44(Rev                  06/17)                       Case 3:18-cv-06474 Document 1-1 Filed 10/23/18 Page 1 of 1
                                                                                                           crv[                  covER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law,
except as provided by local rules ofcourt. This form, approved in its original form by the Judicial Conference ofthe United States in September 1974, is required for the Clerk                                                                                                             of
Court to initiate the civil docket sheet. fsrE /r'SIRUCTIONS ON NEXT PAGE oF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                                                  DEFEI{DANTS
  United States of America                                                                                                                        One 1980 CESSNA AIRCRAFT, MODEL P210, FAA #N212SB

         (b)      County of Residence of First Listed Plaintiff                                                                                     Counry ol- Residence of First Listed Defendant
                  (EXCEPT IN U.S, PLAINTII'F CASES)                                                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                                    NOTE:                  IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                           THE TRACT OF LAND INVOLVED.
         (C)       Attorneys (Fim      Name, Address, and Telephone Number)                                                                         Attorneys (lf Known)




II.                BASIS OF JLruSDICTION                                  @tace an   "x"   in one Box onty)                 lll.    CITIZENSHIP OF PRINCIPAL PARTIES                                                                      fpra"e m "x" in one Boxfor            Ptaintrf
                                                                                                                                    (For Diversity Coses                    Only)                                                         and One Box for Defmdant)

                                       praintiff t                                                                                                                                         PTF                      DEF                                                   PTF        DtrF
 x           r     U.S. Govemment                                                                                                  Citizen ofThis State                                     .l                               Incorporated or Principal Place                    4
                                                                   lfro.ir^l*.;r;nt        Not d party)
                                                                                                                                                                                                                             of Business Il This State
                                                                                                                                   Citizen of Another State                                           2              2       Incorpomted and Principal Place                    55
             2     U.S. Govemment      Defendmt 4                   Diversity                                                                                                                                                of Business In Another State
                                                                  (lndicate?ilizenship ofPartrcs in Iten             lll)
                                                                                                                                   Citizen or Subject ofa                                             3              3       Foreign Nation                                     66
                                                                                                                                   Foreign Country


IV.                 NATT]RE OFSUIT                                  an "X'' in One Box


         I   l0   Insurance                                 PERSONAL INJI]RY                           PERSONAL INJURY                            X 625 Drug Related               Seianre of                  422 Appeal 28 USC $ 158                         375 False Claims Act
 .,.120 tr,t*in"                                                                                                                                                 Property      2l USC $ 881                    423 Withdrawal 28 USC                           376 Qui   Tm     (31 USC
                                                       310 Airplme                                   365 Personal Injury     -   Product
         130      Miller Act                                                                             Liability                                  690 Other                                                            $ 157                                    $   3729(a)
                                                       3I   5 Airplane Product   Liability
 .                                                                                                                                                                                                                  :PROBERTY         RIGHTS.                  400 State Reapportionment
         140 Negotiable tnstnment                      320 Assault, Libel & Slmder                   367 Health Carel                                 ','a:,,.,     ,,:::LABOR            .,,lil,i.       ..,,,..                                    .



             50 Recovery      of                                                                         Phmaceutical Personal                                                                                                                                 4lO Antitrust
         1
                                                       330 Federal Employers'                                                                       710 Fair Labor Stmdards Act                                820 Copynghts
                  Overpayment Of                                                                         Injury hoduct Liability                                                                                                                               430 Banlcs and Banking
                                                              Liabilib,                                                                             720 Labor/lvlmagement                                     830 Patent
                  Veteran's Benefits                                                                 368 Asbestos Personal Injury                                                                                                                        i.,   450   Co**".""
                                                       340    Mrine                                      Product Liability
                                                                                                                                                        Relafions                                             835 Patent-Abbreviated New
         l5l      MedicareAct
                                                       345 Marine Product Liability                                                                 740 Railway Labor Act                                         Drug Application                             460 Deponation
         152 Recovery of Defaulted                 I                                                 PERSONAL PROPERTY                                                                                        1840                                             470 Racketeer Ilfluenced          &
                                               I       350 Motor Vehicle                                                                            751 Family md Medical                                             Trademrk
                  Student Loars (Excludes                                                            370 Other Fraud                                                                                                                                              Compt Orgmiztions
                                                                                                                                                        Leave Act
                  Vetems)                              355 Motor Vehicle Product
                                                                                                     371 Truth in Lending                           790 Other Labor Litigation
                                                                                                                                                                                                              ,      SOCIALSECURITY.                           480 Consumer Credit
                                                              Liabitity
             53 Recovery of
         I
                Overpayment                            360 Other Personal Injury
                                                                                                     380 Other Personal Property                    791 Employee Retirement
                                                                                                                                                                                                               86r HrA (1395f0                            "    490 Cable/Sat TV
                                                                                                         Damage                                                                                                862 Black Lung (923)
             of Veteran's Benefits              .      362 Personal Injury -Medical                                                                     Income Security Act                                                                                    850 Securities/CommoditieV
                                                                                                     385 Property Dmage Product                                                                                863    DIwC/DIww (405(g))                          Exchmge
                                                              Malpractice                                                                           ,r,,t,rr:,
                                                                                                                                                                 IMMIGIWIION               :':'
         160 Stockholders' Suits                                                                         Liability                                                                                             864 SSID TitIC XVI                              890 Other Starutory Actions
     I   190 Other Contract                                                                                                                         462 Naturalization
                                                               CIVIL-RJGHTS,:::            ;:,,      PRISONERIETI]IIONS               I'I''   I
                                                                                                                                                                                                             .86s RSI (40s(g))                                 891 Agricultural Acts
         195 Contract Product      Liability                                                                                                                     Application
                                                       440 Other Civil Rights                           HABEAS CORPUS                               465 Olher Immigration
                                                                                                                                                                                                               .
                                                                                                                                                                                                                    FEDERAL T]iX SIITTS                  '     893 Environmental Matters
         196 Frmchise                                                                                                                                                                                                                                          895 Freedom of Infomation
                                                       441 Voting                                    463 Alien Detainee                                          Actions                                    ..,870 Taxes (U.S. Plaintiff or
                                                                                                                                                                                                                                                                  Act
                                                       442 Employment                                510 Motions to Vacate                                                                                               Defendart)
                                                                                                                                                                                                                                                               896 Arbitration
         210 Land Condemation                          443 Housing/                                      Sentence                                                                                              871 IRS-Third Party 26 USC
                                                                                                                                                                                                                                                               899 A&mistsative Prm€due
 ' i220 Foreclosure                                        Accommodations                            530 General                                                                                                   $ 7609
                                                                                                                                                                                                                                                                  Act/Review or Appeal of
         230 Rent Lease & Ejectrnent                   445 Ams.     w/Disbilities-                   535 Death Penalty
                                                                                                                                                                                                                                                                  Agency Decision
 ,,i.i240 Torts to Land
                                                              Employment                                                                                                                                                                                 :'r
                                                                                                               OTHER                                                                                                                                           950 Constitutionality of State
         245 Tort Product Liability
                                                       z146   Ams. w/Disabilities-Other
                                                                                                     540 Mandamus & Other                                                                                                                                         Statutes
                                                       448 Education
..I      290 All Other Real Property                                                                 550 Civil tughts
                                                                                                     555 Prison Condition
                                                                                                     560 Civit Detarnee-
                                                                                                         Conditions of
                                                                                                         Confinement


V.                   ORIGIN        (Place an       "X" in one      Box only)
Xl Original                                 2          Removed from                               Remmded fiom                4    Reinstated or                           5    Trmsfened from                                   6   Multidistrict               8    Multidistrict
                  Proceeding                           State Court                                Appellate Court                  Reopened                                     Another Distnct (sp e c ify)                         Litigation-Transfer              Litigation-Dirtrt File



YI.                  CAUSE OF            Cite the U S. Civil Statute under which you are                             filinq   (Do not cite iwisdictional statutes unless diversitv).
                                          Title 21, United States Code, Section 881(a)
                     ACTION
                                          Brief descriotion of cause:
                                          Drug related forfeiture action
vrr. REQUESTED                              IN                CHECK IF THIS IS A CLASS ACTION                                      DEMAND$                             r                                            CHECK YES only if demanded in complaint
                                                                                                                                                                                                                    JURYDEMAND:                                 YES          XNO
                     COMPLAINT:                               IINDER RULE 23, Fed. R. Civ. P.

 VIII.              RELATED CASE(S),                                         JUDGE                                                                                 DOCKETNUMBER
                    IF ANY (see instmctions):

 IX. DMSIONAL                       ASSIGNMENT (Civil Local Rule 3-2)
 (Place            an "X'in One Box OnlY)   X SANFRANCISCO/OAKLAND                                                                                                                SAI\JOSE


 DATE l0D3l20l8                                                               SIGNATURE OF ATTORIYEY OF RECORD
